DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to latest claim amendments / remarks filed by Applicant’s representative on July 26, 2021 after a Petition to revive the abandoned application was granted on February 10, 2022.


Response to Arguments and Remarks

Applicant’s arguments and remarks filed July 26, 2021 have been fully considered, but are deemed unpersuasive to overcome the rejection of the claims in view of the current grounds of rejection and the applied prior art reference(s).  The Office maintains that the argued feature(s) of the claimed invention are properly and sufficiently disclosed or suggested by the prior art in accordance with requirements of the present claim recitation and/or language. 
With regards to the independent claim(s), and claim 1 in particular, Applicant argues that Baron fails to disclose the recited feature of “preparing a deliverable work system” as currently recited by claim 1.   In particular, Applicant argues or remarks that the cited portions of Baron merely describe a social environment that may be used by multiple users, but does not suggest a ‘deliverable’ work system.  The Office respectfully disagrees and asserts that the feature(s) argued by Applicant are expressly and sufficiently by Baron consistent with the requirements of the claim recitation / language.
In response to Applicant's argument that Baron fails to disclose the feature of “preparing a deliverable work system” because Baron merely discloses a social environment usable by multiple users, the Office firstly notes and remarks that the argued feature of a ‘deliverable work system’ has been interpreted consistent with Applicant’s own description for the feature as laid out in in the Specification.  As described by the specification, a ‘deliverable work system’ in a social network may be a ‘workspace’ {i.e., user interactive space / environment} that may be ‘delivered’ {provided access to / distributed} and ‘projected’ {displayed or rendered} to a user on any electronic device with computational capability [Specification: 0087-0088], and which may be stored on a server {i.e., Web Server 21}.  Further, the deliverable work system may be ‘accessed’ or be ‘fetched’ by a user through a URI associated with the Web Server 21 to host and ‘build’ {prepare} a deliverable work system at a local / home site [0089-0091].  A user {invited} may also ‘acquire’ {receive / access} the deliverable work system that has been created / prepared by other users through the URI which extends the social network [0016, 0091] [Fig. 7]. 
In this regard, the Office asserts that at least these elements are sufficiently disclosed by Baron, with the exception of acquiring or receiving the deliverable work system expressly via a ‘URI’ {which is not currently and expressly recited / required by claim 1}, as cited in the rejection [0038-0039] [0048-0049] [0054-0056].  For example, Baron expressly discloses as part of his invention Application Server 200 hosting Virtual Social Environment 401 for access by Users 301 via a network 202, and which includes, among others, Multimedia Hosting Module_204, Creation Module_2058 and Invitation Module_205 [0040-0041] [Fig. 2].  Baron teaches in one aspect that the disclosed method and system “provides a Virtual Social Environment for multiple users including a first user and a second user to ‘socially interact’.  The virtual social environment ‘enables the first user to ‘host’ {own} multiple multimedia in the virtual social environment’.  The step of ‘hosting’ includes one of selecting prerecorded multimedia and adding multimedia content…”) [Baron: Abstract] [0038-0039] (e.g., ‘Provide a Virtual Social Environment for Users’_101) [Fig. 1].  Baron additionally discloses in one aspect that “a {first} User starts 501 the process by ‘launching’ the virtual social environment 401, which may be implemented in a browser, in a browser plug-in, in a web or browser application, or as a standalone application on a desktop or portable computing device.  In one embodiment, the virtual social environment 401 operates as a ‘web application running in a browser’ using Flash by Adobe.RTM…The virtual social environment 401 is ‘launched’ 501, which may be automatically launched when a web page is opened.  The virtual social environment 401 may be memory resident or loaded upon web page rendering.  The User ‘creates an account and logs 502 into the account’…”) [0048-0049] [Fig. 5].
Baron further discloses that the User {Host} that starts / hosts the session ‘sets’ or selects 703 the ‘moderation control and the privacy settings of the session’.  The {first} User then applies the settings to the session and the host.  The session is ‘assigned’ the settings and constraints, and the User’s record is updated with session and settings info which may apply 704 to future reputation or other historical management….”) (steps 701-704) [0054-0056] [Fig. 7].  The first user ‘invites’ the second user for ‘synchronous participation’ in the virtual social environment.  The virtual social environment enables the first user and the second user to ‘interact’ in the virtual social environment…The ‘interaction’ of the first user and the second user includes online activities comprising at least one of ‘gaming’, ‘chatting’, discussions, ‘social networking’, ‘meetings’, blogging, and ‘sharing of the multimedia’…”) [0007-0008] [0038-0039].  The feature of preparing a ‘deliverable’ work system is thus expressly and sufficiently disclosed by Baron.
  	Second, and in further response to Applicant’s argument, the Office notes and remarks that claim 1 does not expressly specify or describe the manner in which the deliverable work system is ‘deliverable’ or how the work system is actually ‘delivered’ or provided to the second user, only that it is ‘delivered’ to a second user.  Nor does the claim language specify or require, for example, that the deliverable work system is ‘sent / transmitted by the host / first user device’ and directly received by the second user / device as a transmitted object, and thus ‘delivered’. Thus, Baron’s disclosed embodiment of users / network nodes {host and/or invited users} accessing’ the virtual social environment via the Application Server 200 and having the virtual environment that was hosted / created {prepared} by the first user instantiated / rendered {displayed} at the second computer devices for interactive sharing of multimedia in a virtual social environment is applicable and sufficient to disclose the argued claim feature.
Accordingly, for the reasons and clarifications noted above, the Office maintains its rejection of the application claims in view of the applied prior art.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2-3, 5-8, 12-13, 16, 24, 29-30  is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Baron et al (hereinafter Baron), US Patent Publication 2008/0229215 A1 (Publication date 18 September 2008).

As per claims 1, 6, 12, 16, 24, Baron discloses a method for extending a social network, comprising: 
preparing a deliverable work system in a first home system owned by an associated first user (Baron: e.g., expressly teaches in one aspect that the disclosed method and system “provides a Virtual Social Environment for multiple users including a first user and a second user to ‘socially interact’.  The virtual social environment ‘enables the first user to host {own} multiple multimedia in the virtual social environment’.  The step of ‘hosting’ includes one of selecting prerecorded multimedia and adding multimedia content…”) [Abstract] [0038-0039] [Fig. 1] (e.g., ‘Provide a Virtual Social Environment for Users’_101) [Fig. 1] (e.g., additionally / expressly teaches in one aspect that “a {first} User starts 501 the process by ‘launching’ the virtual social environment 401, which may be implemented in a browser, in a browser plug-in, in a web or browser application, or as a standalone application on a desktop or portable computing device.  In one embodiment, the virtual social environment 401 operates as a web application running in a browser using Flash by Adobe.RTM…The virtual social environment 401 is ‘launched’ 501, which may be automatically launched when a web page is opened.  The virtual social environment 401 may be memory resident or loaded upon web page rendering.  The User ‘creates an account and logs 502 into the account’…”) [0048-0049] [Fig. 5] (e.g., further expressly discloses that the User {Host} that starts / hosts the session ‘sets’ or selects 703 the ‘moderation control and the privacy settings of the session’.  The {first} User then applies the settings to the session and the host.  The session is ‘assigned’ the settings and constraints, and the User’s record is updated with session and settings info which may apply 704 to future reputation or other historical management….”) (steps 701-704) [0054-0056] [Fig. 7]; and 
delivering the deliverable work system to at least one second user to associate the deliverable work system with the at least one second user (Baron: e.g., Second User 301b and/or ‘other’ Users 301) [0038-0041] [Figs 1 & 2] [0042] [Fig. 3], wherein the delivering step is repeatable by a plurality of the second users to establish a direct-link relationship of the deliverable work system and each of the second user (Baron: e.g., expressly teaches in one aspect that “interaction is based on multiple ‘privileges’ assigned for the second user 301b by the first user 301a.  The ‘privileges’ include allowing the second user 301b to ‘change user image’, ‘send invitation for others to join the session’, ‘search and add content’, ‘move the multimedia to a playlist’, and ‘modify said playlist’.  The interaction of the first user 301a and the second user 301b includes ‘online activities’ comprising at least one of gaming, chatting, discussions, social networking, meetings, blogging, and sharing of the multimedia…”) [0039] [Fig. 1] (e.g., further discloses that “the ‘participants’ include a first User_301a, a second User_301b, publishers 302a, and distributors 302b, and a network 202 or internet…”) [0042] [Fig. 3] (e.g., expressly discloses / illustrates in at least one embodiment a virtual social environment ‘interactive / collaboration session’ comprising at least ‘three participants / users’ directly-linked and interacting with each other {i.e., ‘JoeDoe [Wingdings font/0xE0] Host’, ‘Guest248 [Wingdings font/0xE0] Co-Host’ & ‘Guest657 [Wingdings font/0xE0] Viewer / Participant’}) [Fig. 4] [0045-0047] (e.g., additionally discloses / illustrates in another embodiment a virtual social environment ‘interactive / collaboration session’ comprising at least ‘three participants / Users’ directly-linked and interacting with each other {i.e., Users [Wingdings font/0xE0] ‘Sam’, ‘Moleculo’ & ‘Jim’) [Figs. 22-23 & 25] [0112-0113] ; and wherein based on a plurality of the direct-link relationship, a plurality of the associated second users and the associated first user are capable to work together in the deliverable work system (Baron: e.g., expressly teaches in one aspect that  “the first user ‘invites’ the second user for ‘synchronous participation’ in the virtual social environment.  The virtual social environment enables the first user and the second user to ‘interact’ in the virtual social environment…The ‘interaction’ of the first user and the second user includes online activities comprising at least one of gaming, chatting, discussions, social networking, meetings, blogging, and sharing of the multimedia…”) [0007-0008] [0038-0039] (e.g., further discloses that “the ‘participants’ include a first User_301a, a second User_301b, publishers 302a, and distributors 302b, and a network 202 or internet.  A class of Users 301 ‘participates’ in the ‘consumption’ cycle of the invention, and includes users 301 whose primary functions are to ‘consume media’, ‘collect and organize media for later presentation and consumption’, ‘direct media for future consumption’, or ‘purchase media for consumption or other related actions’…”) [0042] [Fig. 3] (e.g., expressly discloses / illustrates in at least one embodiment a virtual social environment ‘interactive / collaboration session’ comprising at least ‘three participants / users’ directly-linked and interacting with each other {i.e., ‘JoeDoe [Wingdings font/0xE0] Host’, ‘Guest248 [Wingdings font/0xE0] Co-Host’ & ‘Guest657 [Wingdings font/0xE0] Viewer / Participant’}) [Fig. 4] [0045-0047] (e.g., additionally discloses / illustrates in another embodiment a virtual social environment ‘interactive / collaboration session’ comprising at least ‘three participants / Users’ directly-linked and interacting with each other {i.e., Users [Wingdings font/0xE0] ‘Sam’, ‘Moleculo’ & ‘Jim’) [Figs. 22-23 & 25] [0112-0113].
	Claim(s) 6, 12, 16, 24 recite(s) substantially the same features and/or limitations as claim 1, and accordingly rejected on the same basis.

As per claims 2, 13, Baron discloses the method for extending a social network further comprising establishing at least one second home system to host and manage the deliverable work system for the second user (Baron: e.g., expressly teaches in one aspect that “in the moderated permission setup 706, the host may allow others to ‘co-host’ with the host, where others can add content to the playlist, and others can jointly control playback of content…”) [0055] [Fig. 7] (e.g., ‘Enable / Disable Co-Hosts’_802) [0057] [Fig. 8].
Claim(s) 13 recite(s) substantially the same features and/or limitations as claim 2, and accordingly rejected on the same basis.

As per claim(s) 3, Baron discloses the method wherein the second home system is established after the deliverable work system is associated with the second user (Baron: e.g., expressly teaches in one aspect that  “the first user ‘invites’ the second user for ‘synchronous participation’ in the virtual social environment.  The virtual social environment enables the first user and the second user to ‘interact’ in the virtual social environment…The ‘interaction’ of the first user and the second user includes online activities comprising at least one of gaming, chatting, discussions, social networking, meetings, blogging, and sharing of the multimedia…”) [0007-0008] [0038-0039]  (e.g., additionally / expressly teaches in one aspect that “in the moderated permission setup 706, the host may allow others to ‘co-host’ with the host, where others can add content to the playlist, and others can jointly control playback of content…”) [0055] [Fig. 7] (e.g., ‘Enable / Disable Co-Hosts’_802) [0057] [Fig. 8].

As per claim(s) 5, 7, Baron discloses the method further comprising acquiring a projector, loading the projector into an engine, and using the projector to project the deliverable work system, wherein the engine provides a compatible environment for executing the projector (Baron: e.g., expressly teaches and discloses in one aspect that “media is consumed on a PC, laptop, or mobile device and displayed in a ‘web browser’ or ‘application’ dedicated to the presentation and consumption of media…”) [0042] [Fig. 3] (e.g., additionally / expressly discloses in one aspect that “a user starts 501 the process by ‘launching’ the virtual social environment 401, which may be implemented in a ‘browser’, in a ‘browser plug-in’, in a ‘web or browser application’, or as a ‘standalone application’ on a desktop or portable computing device.  In one embodiment, the virtual social environment 401 operates as a ‘web application’ running in a ‘browser’ using Flash by Adobe.RTM., however the choice of Flash is not meant to limit or suggest limits where the invention may be implemented…”) [0048] [Fig. 5] [0090] [Fig. 17].
Claim(s) 7 recite(s) substantially the same features and/or limitations as claim 5, and accordingly rejected on the same basis.

As per claim(s) 8, Baron discloses the method wherein the deliverable work system and the projector are acquired through a URI from the associated first user in the delivering step; or the engine comprises at least a JavaScript engine, a Windows application, or a Linux application; or the projector is loaded from a remote data station or a preinstalled application; or the deliverable work system is a reflection of a work related to personal relationships, and the associated first user and the associated second user are able to collaborate, exchange information, have business intercourse or propagate in the deliverable work system (Baron: e.g., expressly teaches in one aspect that “for example, consider the vice president of a company, who is located in San Francisco, would like to have a meeting with the regional manager of the company, who is located in Amsterdam.  The vice president of the company would like to ‘share a video containing the annual budget of the xyz organization’ with the regional manager and also would like to ‘interact simultaneously’ with the regional manager.  In general, individuals across the globe may wish to share information simultaneously including voice, text, audio, or video.  Therefore, there is a need for a ‘virtual platform’ to share multiple data formats simultaneously in the Internet…”) [0003] (e.g., additionally / expressly discloses that 
“the first user ‘invites’ the second user for ‘synchronous participation’ in the virtual social environment.  The virtual social environment enables the first user and the second user to ‘interact’ in the virtual social environment…The ‘interaction’ of the first user and the second user includes online activities comprising at least one of gaming, chatting, discussions, social networking, meetings, blogging, and sharing of the multimedia…”) [0007-0008] [0038-0039].

As per claim(s) 29, Baron discloses a non-transitory storage medium having instructions for use in execution of the method (Baron: e.g., ‘computer readable medium’) [0122], wherein the non-transitory storage medium is capable of being connected to the internet (Baron: e.g., ‘Internet’) [0003] [0042] [Fig. 3] [0090] [0124].

As per claim(s) 30, Baron discloses a non-transitory storage medium having instructions (Baron: e.g., ‘computer readable medium’ having ‘instructions) [0122] for directing a network-connecting unit to execute the method, wherein the network connecting unit is equipped with a program, an engine, or a microkernel (Baron: e.g., expressly teaches that the disclosed invention may be implemented in a ‘computer readable medium’ appropriately programmed for general purpose ‘computers and computing devices’.  Typically a processor, for e.g., one or more microprocessors will receive ‘instructions’ from a memory or like device, and execute those instructions, thereby performing one or more processes defined by those instructions.  Further, ‘programs’ that implement such methods and algorithms may be stored and transmitted using a ‘variety of media’, {i.e., computer readable media in a number of manners}...”) [0122] (e.g., additionally teaches that “the disclosed invention can be configured to work in a ‘network environment’ including a computer that is in communication, via a communications network, with one or more devices…”) [0124].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




Claims 4, 14, 15, 17, 18, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Butler et al (hereinafter Butler), U.S. Patent Publication US 2013/0132058 A1.

As per claim(s) 4, 17, 18 while Baron discloses substantial features of the invention as above, such as the feature of ‘using a projector to project the deliverable work system’ (Baron: e.g., expressly teaches and discloses in one aspect that “media is consumed on a PC, laptop, or mobile device and displayed in a ‘web browser’ or ‘application’ dedicated to the presentation and consumption of media…”) [0042] [Fig. 3] (e.g., additionally / expressly discloses in one aspect that “a user starts 501 the process by ‘launching’ the virtual social environment 401, which may be implemented in a ‘browser’, in a ‘browser plug-in’, in a ‘web or browser application’, or as a ‘standalone application’ on a desktop or portable computing device.  In one embodiment, the virtual social environment 401 operates as a ‘web application’ running in a ‘browser’ using Flash by Adobe.RTM., however the choice of Flash is not meant to limit or suggest limits where the invention may be implemented…”) [0048] [Fig. 5] [0090] [Fig. 17] -- he does not explicitly disclose the additional recited feature(s) of the method further comprising acquiring the deliverable work system through a URI (Uniform Resource Identifier).  Nonetheless, the feature is expressly disclosed by Butler in a related endeavor.
Butler discloses as his invention a method and system for creating and managing communications in a virtual area [Butler: Abstract] [Fig. 1] [0040]. In particular, Butler discloses the additional recited features of the method further comprising acquiring the deliverable work system through a URI (Uniform Resource Identifier) (Butler: e.g., expressly teaches and discloses in one aspect that “a Uniform Resource Identifier (URI) is a string of characters that identifies a ‘network resource’, and a ‘network resource’ is anything that can be identified by a uniform resource identifier (URI) and accessed over a network, including an electronic document, an image, a source of information, a service, operators and operands of a mathematical equation, classes, properties, numeric values, and a collection of other resources…”) [0024-0026] [0037].  
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Baron’s invention with the above said additional feature(s), as expressly disclosed by Butler, for the motivation of providing a method or system that provide a virtual area platform that include services for creating highly customizable virtual area applications, and which also support real-time virtual area communications [Butler: Abstract] [0040].
Claim(s) 17, 18 recite(s) substantially the same features and/or limitations as claim 4, and accordingly rejected on the same basis.


As per claim(s) 14, Baron in view of Butler discloses the method wherein the deliverable work system is built by a projectable space instance (Butler: e.g., expressly teaches in one aspect that “examples of the virtual area platform provide a generic framework for transforming a designer's specification of a virtual area (e.g., an ‘XML document’) into instructions that dynamically configure {virtual} platform and application-specific services and other functionality for acting on messages that are received from network nodes in connection with the virtual area…In these ways, examples of the ‘virtual area platform’ encourage the development of a wide variety of ‘virtual area applications’, including virtual area applications that implement spatial rules for one or more synchronous conferencing services {i.e., instant messaging, such as text chat, audio conferencing, video conferencing, application sharing, and file sharing}…”) [0040] [0038-0039] (e.g., additionally / expressly teaches that “in some examples, the virtual area specification 90 is an ‘XML document’ that references ‘service features and objects’ that are provided by the virtual area platform or a third party provider…”) [0071].

As per claim(s) 15, 20, 25, Baron in view of Butler discloses the method wherein the projectable space instance is an object, an XML document, or an instance which is instantiated with structured language or structured protocol (Butler: e.g., expressly teaches in one aspect that “examples of the virtual area platform provide a generic framework for transforming a designer's specification of a virtual area (e.g., an ‘XML document’) into instructions that dynamically configure {virtual} platform and application-specific services and other functionality for acting on messages that are received from network nodes in connection with the virtual area…In these ways, examples of the ‘virtual area platform’ encourage the development of a wide variety of ‘virtual area applications’, including virtual area applications that implement spatial rules for one or more synchronous conferencing services {i.e., instant messaging, such as text chat, audio conferencing, video conferencing, application sharing, and file sharing}…”) [0040] [0038-0039] (e.g., additionally / expressly teaches that “in some examples, the virtual area specification 90 is an ‘XML document’ that references ‘service features and objects’ that are provided by the virtual area platform or a third party provider…”) [0071].
Claim(s) 20, 25 recite(s) substantially the same features and/or limitations as claim 15, and accordingly rejected on the same basis.

                                                                                                                                                                                               Conclusion
 
THIS ACTION IS MADE FINAL.  See MPEP 706.06(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Mondays-Fridays, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451